DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejection under 35 USC 112.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "predetermined speed" in lines 9 and 10.  However, it is unclear and indefinite as to what speed is meant by “predetermined speed”. In other words, it is uncertain whether “predetermined speed” equal to 50 km/hr, 60 km/hr or 100 km/hr.  Therefore, Examiner suggests to applicant to amend claim 1 to add limitation to specify an actual number for predetermined speed, i.e. wherein the predetermined speed is around 100 km/hr (based on 
Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency upon rejected base claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flowers et al. (US 5966254, hereinafter referred to as “Flowers’) in view of Sato (JP 2007308074A, hereinafter referred as “Sato”).
Regarding claim 1, Flowers discloses a vehicle visual recognition device (Figs. 1 and 2, vehicle mirror assembly 20), comprising: a visual recognition section that assists visual recognition by an occupant of a vehicle (col. 2, lines 57-58, rear view mirror 28; col. 3, lines 7-8, ; a housing body (Fig. 1, housing/shell 26) that houses the visual recognition section (Fig. 1 and col. 2, lines 57-58: mirror housing shell 26 houses the rear view mirror 28); a support body (Figs 1-2, mirror mount 22) that supports the housing body (col. 2, lines 59-65, housing 26 is pivotly supported on the base portion 32 (of the mirror mount 22)) such that the housing body is movable (col. 2, lines 65-66, col. 3, lines 7-12,  housing/shell 26 is pivoted about the pivot axis 34, Figs 1-3, positions 36 and 38 correspond to various pivot positions of the shell/housing 26, housing 26 is rotatable along pivot axis and thus movable); and a seal body (Figs 3, 4, and 6, sealing member 44) that is provided to one of the housing body or the support body (Note: due to alternative language of “one of …… or” recited in above feature which results in two alternative claimed embodiments, Examiner is hereby electing one of the two alternative claimed embodiments for examination, namely which reads as follow: “and a seal body that is provided to … the support body” (Fig. 2, col. 3, lines 28-29, col. 3, lines 28-29, sealing member 44 could be mounted on (provided to) surface of the mirror mount 22) in a case in which a speed of the vehicle is a predetermined speed or lower (col. 3, lines 23-44, Flowers discloses same configuration of the sealing member 44 mounted on the mirror mount 22 regardless of vehicle speeds), and that abuts ….. the housing body … in a case in which the speed of the vehicle exceeds the predetermined speed so as to seal at least part of a space between the housing body and the support body (Note: due to alternative language of “the other of …… or” recited in above feature which results in two alternative claimed embodiments, Examiner is hereby electing one of the two alternative claimed embodiments for examination; col. 3, lines 22-45, “A first lip member 48 and a second lip member 50 extend generally away from the mounting surface 46. The lip member 48 and 50 extend across the gap at the interface between the contoured surfaces 40 and 42 when the shell 26 is placed in the first position 36. The lip members 48 and 50 preferably include a height that is greater than the average gap size that is experienced during normal production. Since the height of each lip is slightly greater than the the lip members are slightly biased into a sealing position when the shell 26 is placed in the first position. A slight bias is preferred on the lip members so that they remain in a sealing position even though wind resistance may be experienced under high speed driving conditions, for example”; lip members 48, 50 of sealing member 44 abut housing 26 at high speed driving condition, and biased into sealing position; Sealing member 44 includes a mounting surface 46 (anchored portion), and lip members 48, 58 (seal body)). 
However Flowers fails to disclose a seal body …. that is separated from ….. the housing body …. in a case in which a speed of the vehicle is a predetermined speed or lower. “ (Note: due to alternative language of “one of …… or” recited in above feature which results in two alternative claimed embodiments, Examiner is hereby electing one of the two alternative claimed embodiments for examination).
Meanwhile, Sato teaches a seal body (Fig. 5a, elastic piece 54) …. that is separated from ….. the housing body (Fig. 5a, elastic piece 54 is separated from housing body 20) …. in a case in which a speed of the vehicle is a predetermined speed or lower. “ ([0010] of Sato: the elastic piece is in close contact with the other surface in a deformed state and the space between housing cover and lamp body is sealed, so that the traveling wind does not enter the gap; [0038] lines 7-9 describes of the elastic piece 54 to be in a deformed state, so that the space between external member and the housing cover is sealed, and traveling wind does not enter the gap, and wind noise due to traveling wind is reduced. In other words, Sato teaches of the elastic piece specifically designed to be deformable based on degree of vehicle speed and traveling wind condition, so that the deformed state/shape of the elastic piece then able to seal the gap during high wind/high travel speed condition, whereas, during low wind and low travel speed condition, the elastic piece has not yet deformed, and thus embodiments of Figs 6b and 7b would have the seal body even more separated from housing body 20
Furthermore, Sato being directed to rear-view exterior mirror for vehicle, thereby qualifies as analogous art, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rear-view exterior mirror of Flowers using the automotive rear-view exterior mirror assembly taught by Sato because of at least the following rationales and/or motivations.   First, according to Flowers, due to the shape of the sealing member 44 with the lip member 48 as seen in Fig. 7, therefore, it is very likely that sealing member 44 would be bent by a high speed driving condition alongside high wind created, and such bending of the elastic lip member 48 could lead to forming small gap formed, and thereby potential wind noise (see col. 2, lines 12-13, sealing member 44 is made of resilient material such as rubber). Therefore, it would be logical for a person of ordinary skill in the art to also consider other technique or solutions in the related art dedicated to improve upon sealing member configuration and structure so as to prevent any gaps formed during high vehicle travel speed due to bending of the elastic lip member 48. Secondly, as previously discussed above, because Flowers teaches of having slight bias on the lip members so that they remain in a sealing position between the housing body / housing 26 and the support body/mirror mount 22, therefore, it would be inherent or implicit and logically deduced that such slight bias and sealing of the sealing member 44 at all vehicle travel speed would make rotating the housing 26 between the two positions 36 to 38, more difficult or strenuous effort by hand.  On the other hand, Sato teaches of maintaining a mounting interface gap when the elastic piece 54 is separated from housing body.  Therefore, it would be have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adopt the teachings of Sato to improve upon the rotating operation of the housing body of vehicle visual recognition device, since doing so would be consistent with one of the exemplary rationales described in MPEP 2143, i.e. “use of known technique (by Sato) to improve a known device (of Flowers) to yield predicable results (achieving improved wind noise reduction while also having ease of rotating movement for the housing body).  

Regarding claim 2, Flowers discloses wherein the seal body (Fig. 7, sealing member shown) includes an anchored portion (Fig. 7, mounting surface 46 of sealing member 44) of the seal body (44) that is anchored to …... the support body (Note: due to alternative language of “the one of …… or” recited in above feature which results in two alternative claimed embodiments, Examiner is hereby electing one of the two alternative claimed embodiments for examination, namely which reads: “anchored to the support body”; mirror mount 22; col. 3 lines 27-29, the sealing member 44 including the anchored portion (46) also can be mounted on (anchored to) the contoured surface 40 of the mirror mount 22 (support body)) and a sealing portion that extends from a side of the anchored portion toward the ….. housing body …..” (Fig. 7, lip member 48 extending a side of mounting surface 46 toward housing 26, and col. 3 lines 27-29). 

Regarding claim 3, Flowers fails to disclose wherein the anchored portion is harder than the sealing portion.  

Meanwhile, Sato teaches wherein the anchored portion (Fig. 5a, 52b and 52c of lamp cover 52) is harder than the sealing portion (Fig. 5a and [0034] describes that the thickness of the elastic piece 55 being made thinner than the thickness of the side portion 52b so that the elastic piece 55 is easily deformed in the process of being pressed by side portion 52b, which implies that due to at least thickness differences, therefore anchored portion (52b) is harder than the sealing portion/elastic piece 55 by being thicker (and also less deformable in comparison)). Sato being directed to rear-view exterior mirror for vehicle, thereby qualifies as analogous art, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rear-view exterior mirror of Flowers using the automotive rear-view exterior mirror assembly taught by Sato because of at least the 

Regarding claims 4 and 5, Flowers discloses wherein the sealing portion (Fig. 3, sealing member 44) is inclined toward a vehicle front side on progression toward the ….. housing body ….., as viewed in a cross-section along a vehicle front-rear direction and a vehicle up-down direction (Note: due to presence of alternative language of “or” above, the above limitation is interpreted as one of the two alternatives, i.e. “toward the housing body”; Fig. 3 is a cross-


Regarding claims 6, 7, and 8, Flowers discloses wherein the sealing portion ((Fig. 3, sealing member 44) is curved toward the …. housing body ….. (Note: due to presence of alternative language of “or” above, the above limitation is interpreted as one of the two alternatives, i.e. “toward the housing body”; Fig. 3 is a cross-sectional view along vehicle left-right and up-down directions when at position 38, but by rotating the housing body 26 to a first position 36, so that cross-sectional view of Fig. 3 becomes to be along vehicle front-rear and up-down direction, and sealing member 44 is curved toward the housing body 26 especially at the top region thereof) as viewed in a cross-section along a vehicle front-rear direction and a vehicle up-down direction (Fig. 3 is a cross-sectional view along vehicle left-right and up-down directions when at position 38, but by rotating the housing body 26 to a first position 36, so that the cross-sectional view of Fig. 3 becomes to be along vehicle front-rear and up-down direction).

Regarding claims 9, 10 and 11, Flowers discloses wherein the seal body (Figs 3, 4, and 6, sealing member 44) is fixed to the support body (Fig. 2, col. 3, lines 28-29, col. 3, lines 28-29, sealing member 44 can be mounted on (fixed to) surface of the mirror mount 22).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamada (US 20120188662A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT-- 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eret McNichols can be reached on 571-270-7363.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DING Y TAN/Examiner, Art Unit 3632